ante, p. 965. Petition for rehearing denied. Mr. Justice Frankfurter deems it appropriate to state once more that the reasons that preclude publication by the Court, as a general practice, of votes on petition for certiorari guide him *1004in all cases, so that it has been his “unbroken practice not to note dissent from the Court’s disposition of petitions for certiorari.” Chemical Bank Co. v. Investors, 343 U. S. 982; Maryland v. Baltimore Radio Show, Inc., 338 U. S. 912; Darr v. Burford, 339 U. S. 200, 227; Agoston v. Pennsylvania, 340 U. S. 844; Bondholders, Inc. v. Powell, 342 U. S. 921; Rosenberg v. United States, 344 U. S. 889, 345 U. S. 965. Partial disclosure of votes on successive stages of a certiorari proceeding does not present an accurate picture of what took place. Mr. Justice Black is of the opinion the petition for rehearing should be granted.